AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                   UNITED STATES DISTRICT                                   of1iAR 9 _ 2020
                                          SOUTHERN DISTRICT OF CALIF RNI
                                                                                                                     RT
             UNITED STATES OF AMERICA                                JUDGMENT I                                      ORNIA
                                                                     (For Revocation o                                UTY
                         V.                                          (For Offenses Committed On or After November 1, 1987)
                TERRY DAVID HAYES (3)
                                                                        Case Number: 3:15-CR-02042-GPC

                                                                     Keith Howard Rutman
                                                                     Defendant's Attorney
REGISTRATION NO.               42592-298
□-
THE DEFENDANT:
IZ! admitted guilt to violation of allegation(s) No.       2

D    was found guilty in violation of allegation(s) No.   ------------- after denial of guilty.
Accordin2Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            2                     Failure to report as directed




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     March 6. 2020
                                                                     Date of Imposition of Sentence


                                                                          e::?�<:O
                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                TERRY DAVID HA YES (3)                                                   Judgment - Page 2 of 2
CASE NUMBER:              3: 15-CR-02042-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                            A.M.               on
                ---------
             as notified by the United States Marshal.
                                                                   -------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:15-CR-02042-GPC
